DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on February 8, 20201 regarding Application No. 16/513,737.  Applicants amended claims 1, 2, and 5-7 and paragraph [0039] of the specification, and submitted a corrected drawing of figure 1.  Claims 8, 13, and 15 are withdrawn from consideration as being drawn to non-elected species.  Claims 1-15 are pending.

The Office notes that the status of claims 5-7 should be “Currently amended”, in view of amendments to the claims.


Election/Restrictions
Claims 7, 8, 13, and15 were withdrawn in the reply filed on August 17, 2020.  Original claims 5 and 6 were directed to at least non-elected Species E (features described in original claims 5-7 including a “third transmission wire”) of Group 1.  Thus, claims 7, 8, 13, and 15, and claims 5 and 6 were withdrawn.  However, in view of amendments to claims 5-7, the status of these claims are “currently amended” as they are now directed to elected Species A (FIG. 2) of Group 1, and claims 8, 13, and 15 remain withdrawn.

Claims 8, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 17, 2020.


Priority
Acknowledgement is made of Applicants’ claim of benefit of priority under 35 U.S.C. § 119(e) from Provisional U.S. Patent Application No. 62/717,260, filed on August 10, 2018.

Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the TW 108103140 application filed in Taiwan on January 28, 2019 has been filed.


Response to Arguments
Applicants’ amendment to [0039] of the specification and remarks (Remarks, pp. 10 and 11) regarding objection to the specification are acknowledged.  In view of the amendment, the objection is withdrawn.

Applicants’ amendment to figure 1 and remark (Remark, p. 11) regarding objection to the drawings are acknowledged.  In view of the corrected drawing, the objection is withdrawn.

Applicants’ argument (Remarks, p. 11) regarding objection to figure 2 of the drawings is acknowledged.  In view of the remark, the objection is withdrawn.

Applicants’ amendments to claims 5-7 and argument (Remarks, p. 10) regarding “third transmission wire” and “withdrawn” status are acknowledged.  In view of the amendments, the status of the claims are “currently amended” as they are now directed to elected Species A (FIG. 2) of Group 1.

Applicants’ amendments to claims 5-7 and remark (Remarks, p. 11) regarding “third transmission wire” are acknowledged.  In view of the amendments and remark, the objection to the drawings related to “third transmission wire” are withdrawn.

Applicants’ arguments filed on February 8, 2021 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding newly amended independent claim 1, “the second selected data line is coupled to a first non-selected data line and a second non-selected data line among the other data lines through the multiplexer”, “a first switch, coupled between the first selected data line and the first non-selected data line ... and a second switch, coupled between the first selected data line and the second non-selected data line ...”, the cited prior arts, and “the first non-selected data line is connected to both of the first Customer No.: 31561Docket No.: 83849-US-PAApplication No.: 16/513,737selected data line and the second selected data line, and as well as the second non-selected data line is connected to both of the first selected data line and the second selected data line” (Remarks, pp. 11-12), the Office respectfully disagrees and submits that the recited claimed features are taught and/or suggested by the cited references.  More specifically, at least figures 3A and 4A and paragraph [0039] of Watsuda teach the second selected data line 340 is coupled to a first non-selected data line 350 via switches SW4 and a second non-selected data Chang teach a first switch 125, coupled between a first data line 114 and another first data line 115 among other data lines 112, 113, 115, and 116 and turned on or turned off according a first control signal S2; a second switch 124, coupled between the first data line 114 and another second data line 116 among the other data lines 112, 113, 115, and 116 and turned on or turned off according to a second control signal S1.  Thus, the combination of Watsuda and Chang teaches and/or suggests “wherein the second selected data line is coupled to a first non-selected data line and a second non-selected data line among the other data lines through the multiplexer; a first switch, coupled between the first selected data line and the first non-selected data line among the other data lines and turned on or turned off according to a first control signal; and a second switch, coupled between the first selected data line and the second non-selected data line among the other data lines and turned on or turned off according to a second control signal”, and, as stated by Applicants, “According to the claim language above, the first non-selected data line is connected to both of the first Customer No.: 31561Docket No.: 83849-US-PAApplication No.: 16/513,737selected data line and the second selected data line, and as well as the second non-selected data line is connected to both of the first selected data line and the second selected data line.”  (Remarks, pp. 11-12).

In response to Applicants’ argument regarding claim 1, Watsuda and Chang, and “a non-selected data line is connected both of the first selected data line and the second selected data line” (Remarks, p. 12), the Office respectfully disagrees and submits that the argument is not commensurate with the claim language and rejections and that the related claimed features are taught and/or suggested by the cited references, as discussed above and in the rejections below.

newly amended independent claim 1, “the second selected data line is coupled to a first non-selected data line and a second non-selected data line among the other data lines through the multiplexer”, “a first switch, coupled between the first selected data line and the first non-selected data line ... a second switch, coupled between the first selected data line and the second non-selected data line ...”, cited prior arts, and withdrawal of the rejection of newly amended independent claim 1 (Remarks, pp. 12-13), the Office respectfully disagrees and submits that the recited claimed features are taught and/or suggested by Watsuda as modified by Chang, as discussed above and in the rejections below.  Because all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below, newly amended independent claim 1 is not allowable.

In response to Applicants’ argument regarding dependent claims 2, 3, 9-12, and 14 and withdrawal of the rejections of these claims (Remarks, p. 13), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, dependent claims 2-7, 9-12, and 14 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

For the reasons discussed above and below, the pending claims are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watsuda in US 2017/0110041 A1 (hereinafter Watsuda) in view of Chang et al. in US 2014/0104260 A1 (hereinafter Chang).

Regarding claim 1, Watsuda teaches:
A display apparatus (FIG. 3A, 300 and [0027]), comprising: 
a plurality of pixel lines, respectively coupled to a plurality of data lines, and the data lines comprising a first selected data line, a second selected data line and a plurality of other data lines (a plurality of pixel lines, i.e., 411-413, etc., respectively coupled to a plurality of data lines 340 and 350, and the data lines 340 and 350 comprising a first selected data line 340, a second selected data line 340 and a plurality of other data lines 350; FIGs. 3A and 4A, annotated drawing below, [0037], and [0039]); 
a multiplexer, coupled to the data lines and controlled by a first multiplex control signal and a second multiplex control signal (a multiplexer 317, coupled to the data lines 340 and 350 and controlled by a first multiplex control signal CK5 and a second multiplex control signal CK4; FIGs. 3A and 4A and [0037], see also FIGs. 5, 7, 9, and 11; note: element 317 includes groups of components 330 each of which includes one first data line 340 and two second data lines 350, the same as multiplexer element 210 includes groups of components each of which includes one transmission wire corresponding to a selected data line and two wires corresponding to two non-selected data lines of Applicants invention shown in FIG. 2), wherein the second selected data line is coupled to a first non-selected data line and a second non-selected data line among the other data lines through the multiplexer (wherein the second selected data ; 
the first selected data line and the first non-selected data line among the other data lines (the first selected data line 340 and the first non-selected data line 350 among the other data lines 350; FIGs. 3A and 4A, annotated drawing below, [0037], and [0039], see also FIGs. 5, 7, 9, and 11); and 
the first selected data line and the second non-selected data line among the other data lines (the first selected data line 340 and the second non-selected data line 350 among the other data lines 350; FIGs. 3A and 4A, annotated drawing below, [0037], and [0039], see also FIGs. 5, 7, 9, and 11).  
 	However, it is noted that Watsuda does not teach:
a first switch, coupled between the first selected data line and the first non-selected data line among the other data lines and turned on or turned off according to a first control signal; and 
a second switch, coupled between the first selected data line and the second non-selected data line among the other data lines and turned on or turned off according to a second control signal.
	Chang teaches:
a first switch, coupled between a first data line and another first data line among other data lines and turned on or turned off according to a first control signal (a first switch 125, coupled between a first data line 114 and another first data line 115 among other data lines 112, 113, 115, and 116 and turned on or turned off according a first control signal S2; Fig. 2A and [0063], see also [0031], [0032], [0036], and [0037]); and 
a second switch, coupled between the first data line and another second data line among the other data lines and turned on or turned off according to a second control signal (a second switch 124, coupled between the first data line 114 and another second data line 116 among the other data lines 112, 113, 115, and 116 and turned on or turned off according to a second control signal S1; Fig. 2A and [0062], see also [0031], [0032], [0036], and [0037]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Watsuda to include: the features taught by Chang, such that Watsuda as modified teaches: a first switch, coupled between the first selected data line and the first non-selected data line among the other data lines and turned on or turned off according to a first control signal (first selected data line and first non-selected data line among the other data lines taught by Watsuda combined with the first switch, coupled between a first data line and another first data line among other data lines and turned on or turned off according to a first control signal taught by Chang); and a second switch, coupled between the first selected data line and the second non-selected data line among the other data lines and turned on or turned off according to a second control signal (first selected data line and second non-selected data line among other data lines taught by Watsuda combined with the second switch, coupled between the first data line and another Chang: [0037]).


    PNG
    media_image1.png
    990
    817
    media_image1.png
    Greyscale


	Regarding claim 2, Watsuda as modified by Chang teaches:
The display apparatus according to claim 1, wherein the display apparatus further comprises (Watsuda: display apparatus 300 further comprises; FIG. 3A and [0027]): 
a third switch, coupled between the second selected data line and a third non-selected data line among the other data lines and turned on or turned off according to the first control signal (Watsuda: second selected data line 340 and a third non-selected data line 350 among other data lines 350; FIGs. 3A and 4A, annotated drawing above, [0037], and [0039], see also FIGs. 5, 7, 9, and 11; Chang: a third switch 122, coupled between a second data line 111 and another third data line 112 among other data lines 112, 113, 115, and 116 and turned on or turned off according to first control signal S2; Fig. 2A and [0063], see also [0031], [0032], [0036], and [0037]); and 
a fourth switch, coupled between the second selected data line and a fourth non-selected data line among the other data lines and turned on or turned off according to the second control signal (Watsuda: second selected data line 340 and a fourth non-selected data line 350 among the other data lines 350; FIGs. 3A and 4A, annotated drawing above, [0037], and [0039], see also FIGs. 5, 7, 9, and 11; Chang: a fourth switch 121, coupled between the second data line 111 and another fourth data line 113 among other data lines 112, 113, 115, and 116 and turned on or turned off according to second control signal S1; ; Fig. 2A and [0062], see also [0031], [0032], [0036], and [0037]).  

Regarding claim 3, Watsuda as modified by Chang teaches:
The display apparatus according to claim 2, wherein the first selected data line, the first non-selected data line and the second non-selected data line respectively correspond to display pixels in different colors (Watsuda: the first selected data line 340, the first non-selected data line 350 and the second non-selected data line 350 respectively correspond to display sub-pixels 411-413; FIGs. 3A and 4A, annotated drawing above, [0037], and [0039]; Chang: first data line 114, another first data line 115 and another second data line 116 respectively correspond to display sub-pixels R, G, and B of pixel 520 and pixels below pixel 520; Fig. 2A, [0028], [0062], and [0063], see also [0031], [0032], [0036], and [0037]).

	Regarding claim 4, Watsuda as modified by Chang teaches:
The display apparatus according to claim 2, wherein the second selected data line, the third non-selected data line and the fourth non-selected data line respectively correspond to display pixels in different colors (Watsuda: the second selected data line 340, the third non-selected data line 350 and the fourth non-selected data line 350 respectively correspond to display sub-pixels 411-413; FIGs. 3A and 4A, annotated drawing above, [0037], and [0039]; Chang: second data line 111, another third data line 112 and another fourth data line 113 respectively correspond to display sub-pixels R, G, and B of pixel 510 and pixels below pixel 510; Fig. 2A, [0028], [0062], and [0063], see also [0031], [0032], [0036], and [0037]).  

	Regarding claim 5, Watsuda as modified by Chang teaches:
The display apparatus according to claim 2, wherein the multiplexer comprises (Watsuda: wherein the multiplexer 317 comprises; FIGs. 3A and 4A and [0037], see also FIGs. 5, 7, 9, and 11; note: element 317 includes groups of components 330 each of which includes one first data line 340 and two second data lines 350, the same as multiplexer element 210 includes groups of components each of which includes one transmission wire corresponding to a : 
a first transmission wire, directly coupled to the second selected data line (Watsuda: a first transmission wire 340, directly coupled to the second selected data line 340; see FIG. 3A, annotated drawing above, and [0039]) ; 
a first multiplex switch, coupled between the first transmission wire and the first non-selected data line and controlled by the first multiplex control signal (Watsuda: a first multiplex switch SW5, coupled between the first transmission wire 340 and the first non-selected data line 350 via switches SW5 and SW4 and controlled by the first multiplex control signal CK5; FIGs. 3A and 4A, annotated drawing above, and [0036], see also FIGs. 5, 7, 9, and 11); 
a second multiplex switch, coupled between the first transmission wire and the second non-selected data line and controlled by the second multiplex control signal (Watsuda: a second multiplex switch SW4, coupled between the first transmission wire 340 and the second non-selected data line 350 via switches SW4 and SW 5 and controlled by the second multiplex control signal CK4; FIGs. 3A and 4A, annotated drawing above, and [0036], see also FIGs. 5, 7, 9, and 11); 
a second transmission wire, directly coupled to a third selected data line (Watsuda: a second transmission wire 340, directly coupled to a third selected data line 340; see FIG. 3A, annotated drawing above, and [0039]); 
a third multiplex switch, coupled between the second transmission wire and the third non-selected data line and controlled by the first multiplex control signal (Watsuda: a third multiplex switch SW5, coupled between the second transmission wire ; 
a fourth multiplex switch, coupled between the second transmission wire and the fourth non-selected data line and controlled by the second multiplex control signal (Watsuda: a fourth multiplex switch SW4, coupled between the second transmission wire 340 and the fourth non-selected data line 350 via switches SW4 and SW5 and controlled by the second multiplex control signal CK4; FIGs. 3A and 4A, annotated drawing above, and [0036], see also FIGs. 5, 7, 9, and 11).  

	Regarding claim 6, Watsuda as modified by Chang teaches:
The display apparatus according to claim 5, further comprising: 
a source driver, having a plurality of data output endpoints (Watsuda: a source driver 310, having a plurality of data output endpoints corresponding to input terminals 321; FIGs. 3A, [0027], and [0029]); and 
a plurality of data transmission switches, respectively coupled between the data output endpoints and the first transmission wire to the second transmission wire and controlled by a data transmission control signal (Watsuda: a plurality of data transmission switches SW1, respectively coupled between the data output endpoints corresponding to input terminals 321 and the first transmission wire 340 to the second transmission wire 340 and controlled by a data transmission control signal CK1; FIGs. 3A and 4A, annotated drawing above, [0029], [0031], [0033], [0035], and [0037]).  

	Regarding claim 7, Watsuda as modified by Chang teaches:
The display apparatus according to claim 5, further comprising: 
a source driver, having a plurality of data transmission switches and a plurality of data output endpoints (Watsuda: a source driver 310 and 315, having a plurality of data transmission switches SW1 and a plurality of data output endpoints corresponding to output terminals 323; FIGs. 3A and 4A, [0029], [0031], [0033] [0035], and [0037]), the data transmission switches being respectively coupled to the data output endpoints (Watsuda: the data transmission switches SW1 being respectively coupled to the data output endpoints corresponding to output terminals 323; FIGs. 3A and 4A, [0029], [0035], and [0037]), and the data output endpoints being respectively coupled to the first transmission wire to the second transmission wire (Watsuda: and the data output endpoints corresponding to output terminals 323 being respectively coupled to the first transmission wire 340 to the second transmission wire 340; FIGs. 3A and 4A, annotated drawing above, [0029], and [0031]), 
wherein the data transmission switches are controlled by a data transmission control signal (Watsuda: wherein the data transmission switches SW1 are controlled by a data transmission control signal CK1; FIGs. 3A and 4A, [0029], [0035], and [0037]).  

	Regarding claim 9, Watsuda as modified by Chang teaches:
The display apparatus according to claim 2, wherein the first selected data line sequentially transmits first color display data and second color display data, and when a strength of the first color display data is greater than a strength of the second color display data, the first switch is turned on according to the first control signal in a first time zone Watsuda: the first selected data line 340 sequentially transmits first display data D3 and second display data D2, and a strength of the first display data D3 and a strength of the second display data D2; FIGs. 3A, 4A, and 4B, annotated drawing above, and [0037]; Chang: first data line 114 transmits first color display data (e.g., red display data) and second color display data (e.g., green display data), and when a strength of the first color display data (e.g., red display data) is greater than a strength of the second color display data (e.g., green display data), e.g., when the intended image is to be a pure green image, first switch 125 is turned on according to first control signal S2 in a first time zone t0-t3; Figs. 2A and 2B, [0038]-[0040], and [0063], see also [0031], [0032], [0036], and [0037]),
wherein the first time zone occurs in a transition time zone when a signal on the first selected data line is transited from the first color display data to the second color display data (Watsuda: first selected data line 340, first display data D3, and second display data D2; FIGs. 3A, 4A, and 4B, annotated drawing above, [0037], and [0039]; Chang: first time zone t0-t3 occurs in a transition time zone when a signal on a first data line 114 is transited from the first color display data (e.g., red display data) to the second color display data (e.g., green display data); Figs 2A and 2B, [0038]-[0040], [0062], and [0063], see also [0031, [0032], [0036], and [0037]).  

	Regarding claim 10, Watsuda as modified by Chang teaches:
The display apparatus according to claim 9, wherein the first selected data line transmits third color display data after the second color display data, and when a strength of the second color display data is greater than a strength of the third color display data, the second switch is turned on according to the second control signal in a second time zone Watsuda: the first selected data line 340 transmits third display data D1 after the second display data D2, and a strength of the second display data D2 and a strength of the third display data D1; FIGs. 3A, 4A, and 4B, annotated drawing above, and [0037]; Chang: the first data line 114 transmits third color display data (e.g., red display data) after the second color display data (e.g., green display data), and when a strength of the second color display data (e.g., green color display data) is greater than a strength of the third color display data (e.g., red display data), e.g., when the intended image is to be a pure red image, second switch 124 is turned on according to the second control signal S1 in a second time zone t0-t3; Figs. 2A and 2B, [0038]-[0040], and [0062], see also [0031], [0032], [0036], and [0037]),
wherein the second time zone occurs in a transition time zone when a signal on the first selected data line is transited from the second color display data to the third color display data (Watsuda: first selected data line 340, the second display data D2, and third display data D1; FIGs. 3A, 4A, and 4B, annotated drawing above, [0037], and [0039]; Chang: second time zone t0-t3 occurs in a transition time zone when a signal on a first data line 114 is transited from the second color display data (e.g., green display data) to the third color display data (e.g., red display data); Figs. 2A and 2B, [0038]-[0040], [0062], and [0063], see also [0031], [0032], [0036], and [0037]).  

	Regarding claim 11, Watsuda as modified by Chang teaches:
The display apparatus according to claim 2, wherein the multiplexer is disposed at a first terminal of the display apparatus, a source driver of the display apparatus is disposed at a second terminal of the display apparatus, and the pixel lines are disposed between the multiplexer and the source driver (Watsuda: the multiplexer 317 is disposed at a first top side .  

	Regarding claim 12, Watsuda as modified by Chang teaches:
The display apparatus according to claim 11, wherein the first switch, the second switch, the third switch and the fourth switch are disposed in common at the second terminal of the display apparatus and are adjacent to the source driver (Watsuda: the second bottom side terminal of the display apparatus 300 and the source driver 310; FIGs. 3A and 4A and [0027]; Chang: first switch 125, second switch 124, third switch 122 and fourth switch 121 are disposed in common at a terminal of a display apparatus 1000a and are adjacent to a source driver 110; Fig. 2A, [0030], and [0031]).  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watsuda in view of Chang, in further view of Tsubata in US 2009/0128533 A1 (hereinafter Tsubata).

	Regarding claim 14, Watsuda as modified by Chang teaches:
The display apparatus according to claim 11.  
	However, it is noted that Watsuda as modified by Chang does not teach:
wherein the first switch, the second switch, the third switch and the fourth switch are disposed in common in the pixel lines.
	Tsubata teaches:
wherein a first switch, a second switch, a third switch and a fourth switch are disposed in common in pixel lines (a first switch 12, a second switch 12, a third switch 12 and a fourth switch 12 are disposed in common in pixel circuit lines see Fig. 5 and [0160]-[0162]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Watsuda as modified by Chang to include: the features taught by Tsubata, such that Watsuda as modified teaches: wherein the first switch, the second switch, the third switch and the fourth switch are disposed in common in the pixel lines (the pixel lines taught by Watsuda combined with the first through fourth switches taught by Chang and the first through fourth switches disposed in common in pixel lines taught by Tsubata) in order to decrease the size of a peripheral non-display area of a display apparatus.


Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        5/1921B